Citation Nr: 0115450	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  00-15 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for corneal scar, left 
eye, with cataract and ptosis, left upper lid (left eye 
disability).

2.  The propriety of the initial 30 percent rating assigned 
for the veteran's service-connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
September 1969, including combat service in the Republic of 
Vietnam, and his decorations include the Purple Heart Medal 
and the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the veteran's application to 
reopen a claim of service connection for left eye disability.  
In that decision, the RO also granted service connection for 
PTSD and assigned an initial 30 percent evaluation, effective 
September 24, 1998.  The veteran perfected a timely appeal of 
these determinations to the Board.

Because the veteran has disagreed with the initial rating 
assigned for his PTSD, the Board has recharacterized this 
claim on the title page as involving the propriety of the 
initial evaluation.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

In addition, in the "medical history" portion of the July 
1999 VA Social Survey report, the examiner indicated that the 
veteran complained that his left eye disability "was not 
properly worked on by VA."  The Board interprets this 
statement as an informal claim of entitlement to VA 
compensation pursuant to Title 38, United States Code, 
Section 1151, for left eye disability as a result of VA 
treatment.  To date this issue has not been considered by VA 
and it is referred to the RO for appropriate action.

The Board's decision on the veteran's application to reopen 
his claim of service connection for left eye disability is 
set forth below; the reopened claimed, together with his 
claim challenging the propriety of the initial 30 percent 
rating assigned for his PTSD, will be addressed in the remand 
portion of this decision.



FINDINGS OF FACT

1.  In an April 1989 rating action, the RO denied the 
veteran's application to reopen a claim of service connection 
for left eye disability; in a letter dated in May 1989, the 
RO notified the veteran of the decision and of his appellate 
rights, but he did not appeal this determination and the 
decision became final.

2.  Evidence added to the record since the April 1989 rating 
decision that denied the veteran's application to reopen a 
claim of entitlement to service connection for left eye 
disability is so significant that it must be considered in 
order to fairly decide the merits of the case.


CONCLUSIONS OF LAW

1.  The RO's unappealed April 1989 decision, which denied the 
veteran's application to reopen a claim of service connection 
for left eye disability, is final.  38 U.S.C. § 4005 (1988); 
38 C.F.R. §§ 3.104(a), 3.160(d), 19.129 (1989).

2.  Evidence received since the April 1989 RO rating decision 
is new and material; the claim of entitlement to service 
connection for left eye disability is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an August 1975 rating action, the RO denied service 
connection for left eye disability.  In that same rating 
decision, the RO granted service connection for several 
scars; a 10 percent evaluation was assigned for the one on 
the bridge of his nose, and noncompensable ratings were 
assigned for those located on his left thumb and left biceps.  

The pertinent evidence of record at the time of the August 
1975 determination included the service medical records; a 
June 1970 VA general medical examination report; and July 
1975 VA general medical, surgical and eye examination 
reports.

The service medical records are essentially negative for 
complaints or treatment of left eye problems.  These records 
reflect, however, that in April 1969, the veteran was seen 
for complaints of "bad eyesight" and indicate that his 
eyeglasses were broken as a result of a mortar explosion.  At 
service separation, the veteran's vision was reported as 
20/20, bilaterally.  Further, the June 1970 VA general 
medical examination report shows that the veteran made no 
complaints of left eye disability and that the physician 
reported that his eyes were normal.

The June 1970 examiner also conducted the July 1975 VA 
general medical examination.  During the latter examination, 
the veteran provided a history of serving in Vietnam and of 
sustaining shrapnel injuries, including to his nose.  In this 
regard, he reported that, since that time, his vision had 
gradually been "disturbed."  The veteran further stated 
that he had recently received outpatient treatment at the 
Syracuse, New York, VA Medical Center and that he was 
informed that he had a cataract.  The examiner reported no 
clinical findings with respect to the veteran's left eye and 
offered no diagnosis of a left eye condition.

During the eye examination, the veteran complained of having 
poor left eye vision.  Subsequent to offering his clinical 
findings, the physician diagnosed the veteran as having a 
corneal scar of the left eye; cataracts of the left eye; and 
ptosis of the left upper lid.  Further, at the surgical 
examination, the veteran indicated that he thought that his 
diminished left eye vision was related to the injury in which 
he sustained his nose scar.  The physician, however, offered 
no pertinent diagnosis.

Based on the above evidence, in an August 1975 rating action, 
the RO denied service connection for corneal scar, left eye, 
with cataract and ptosis, left upper lid.  In doing so, the 
RO reasoned that the evidence did not show that the veteran's 
left eye pathology was related to his military service.

Thereafter, in November 1975, the veteran submitted a copy of 
an October 1975 VA hospitalization report.  The report 
indicates that the veteran underwent extracapsular cataract 
extraction of the left eye.  In addition, in the discharge 
summary, the physician commented, "During the operation 
there was a moderate amount of scarring to the tenon's tissue 
in the left eye, indicate possible previous injury to this 
left eye."  The diagnoses were mature cataract of the left 
eye with mild iritis, probably secondary to trauma; probable 
retinal detachment of the left eye; and status post facial 
injury on the left side in Vietnam War in 1969.  

In a November 1975 rating action, the RO cited the October 
1975 hospitalization report and held that an increased rating 
for the scar on the bridge of his nose was not warranted; the 
RO notified the veteran of this determination in a December 
1975 letter.  In response, in a December 1975 statement, the 
veteran reported that he expected to undergo further eye 
surgery at the VA hospital and indicated that he sought a 
temporary total rating under 38 C.F.R. § 4.29 for 
convalescence following the October 1975 surgery.  In a 
second statement that was received at the RO in December 
1975, the veteran requested the opportunity to testify at a 
hearing at which he would discuss his left eye claim and 
"not about the scar on [his] face"; that hearing was held 
in March 1976.  Thereafter, in a January 1976 statement, the 
veteran stated that he had had further eye surgery in 
December 1975 and he again inquired about his entitlement to 
benefits pursuant to 38 C.F.R. § 4.29.  

During the March 1976 hearing, the veteran testified, in 
pertinent part, that he had no left eye problems prior to his 
period of active duty, that he sustained mortar and shrapnel 
injuries while serving in Vietnam, and that, as a result his 
eyeglasses were broken.  He also stated that the only eye 
trauma he suffered occurred in Vietnam.  Thereafter, in an 
April 1976 rating action, the RO noted the veteran's hearing 
testimony but concluded that it did not constitute new and 
material evidence to reopen the claim; in a letter dated that 
same month, the RO notified the veteran of this 
determination.

Further, in a separate December 1975 letter, the veteran 
advised the RO that he had selected the law firm of Abelove, 
Siegel, Abelove and Hester to represent him in "all matters 
regarding my disability claims and medical claims now 
existing or which may hereafter arise concerning me."  In 
this regard, the Board notes that at the March 1976 hearing, 
the veteran was represented by the Veterans of Foreign Wars.  
In addition, in a May 1976 letter, the RO noted the veteran's 
December 1975 letter and requested that he indicate the 
"nature and extent" of law firm's "representative 
capacity" as well as whether he wished to continue or revoke 
his prior designation of Veterans of Foreign Wars as his 
representative.  In a June 1976 statement, the veteran 
responded that he wished to have both groups represent him.  
Finally, in an August 1976 letter, the RO reiterated that 
only one recognized service organization, attorney or agent 
was entitled to prosecute a claim for a specific benefit.

Thereafter, in a June 1977 statement, the veteran explained 
that he sought dual representation because Veterans of 
Foreign Wars had not been effective in securing the relief he 
sought.  Then he added, "All I want is my eyesight back.  I 
don't think that's asking too much.  The 10% disability 
[rating] is definitely not fair for the loss of an eye."  
The veteran also indicated that he would continue to seek VA 
compensation benefits for his left eye disability.  Further, 
the veteran expressed his dissatisfaction in a letter to the 
President.  In doing so, he included a recent VA compensation 
check.  In July 1977, the Administrator of VA sent him a 
response in which he reiterated that only one recognized 
service organization, attorney or agent could represent him.  
The Administrator also returned the check and recommended 
that he deposit it.

In July 1977, the RO received a copy of a May 1977 VA 
hospitalization report that notes the veteran's history of 
having sustained a left facial shrapnel injury in Vietnam in 
1969.  The physician indicated that the veteran's filed of 
vision in his left eye was "quite good until 1974" and that 
it had "progressively deteriorated since that time."  
During the hospitalization, the veteran underwent enucleation 
of the left eye.  The diagnosis was "blind, painful left 
eye."  Finally, the report reflects that the veteran was 
scheduled to return to the eye clinic in December 1977.

In an August 1977 rating action, the RO noted the May 1977 
hospital summary and identified the issue as service 
connection for a left eye disability.  The RO determined that 
no change in the denial of his entitlement to this benefit 
was warranted.  In addition, the RO confirmed and continued 
the 10 percent evaluation for his nose scar; however, in the 
notification letter, the RO advised the veteran only that the 
evidence did not warrant a change in its previous 
determination that a 10 percent rating was warranted for the 
scar on the bridge of his nose.

In a March 1987 statement, which was received at the RO the 
following month, the veteran requested that his claim of 
service connection for the loss of his left eye be reopened.  
The file does not reflect that any action was taken with 
respect to this informal application, and in January 1989, 
the veteran again asserted a claim of entitlement to service 
connection for left eye disability.  In doing so, he reported 
sustaining a shrapnel wound to his face, and particularly to 
the left side of his nose near his eye, during service.  In 
addition, he stated that although the shrapnel was removed by 
a Dr. Levy, whose office was located in Utica, New York, in 
the early 1970s he began noticing that his left eye vision 
was decreasing.  Further, he reported that although VA 
surgically reattached his retina, he had lost the ability to 
see out of his left eye and subsequently had an artificial 
left eye implanted.  He also requested that his treatment 
records from the Syracuse, New York, VA Medical Center be 
obtained.  Finally, he indicated that he was willing to 
report for an examination at that medical facility.

In March 1989, the RO wrote to Dr. Levy, a private physician, 
and requested that he furnish evidence showing that he had 
treated the veteran for an eye condition "on or about 
1970."  Thereafter, in a rating action dated a few days 
later, the RO denied the veteran's claim on the basis that 
new and material had not been submitted.  The RO notified the 
veteran of this determination in an April 1989 letter.  In 
doing so, the RO noted that the veteran had previously filed 
a claim for this benefit and that he was notified in October 
1975 that that claim had been denied.

In March 1989, however, Dr. Harry Levy submitted a statement 
in which he reported, "The [veteran] was never treated for 
an eye condition on or about 1970.  However, on November 25, 
1970, he was treated for a laceration around or near the left 
eye, which healed subsequently."  The RO considered Dr. 
Levy's statement, but in an April 1989 rating decision, 
concluded that it did not constitute new and material 
evidence.  The RO thus confirmed and continued the denial of 
the veteran's claim on that basis; the RO notified the 
veteran of this determination in a May 1989 letter.  The 
veteran did not appeal.

Because the veteran did not submit a Notice of Disagreement 
(NOD) to the April 1989 rating decision, it became final 
based on the evidence then of record.  38 U.S.C. § 4005 
(1988); 38 C.F.R. §§ 3.104(a), 3.160(d), 19.129 (1989).  
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  As defined by 
regulation, new and material evidence means evidence not 
previously submitted to agency decision makers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In addition, for the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  There is no 
requirement, however, that in order to reopen a claim, that 
the new evidence, when viewed in the context of all the 
evidence, both new and old, create a reasonable possibility 
that the outcome of the case on the merits would be changed.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (expressly 
rejecting the standard for determining whether new and 
material evidence had been submitting sufficient to reopen a 
claim set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).  Instead, the Federal Circuit, reviewing the history 
of 38 C.F.R. § 3.156(a), including comments by the Secretary 
submitted at the time the regulation was proposed, concluded 
that the definition emphasized the importance of a complete 
record rather than a showing that the evidence would warrant 
a revision of a previous decision.  Id. at 1363.

In September 1998, the veteran filed an informal claim 
seeking service connection for left eye disability and PTSD, 
as well as for an increased rating for his facial scar.  The 
pertinent evidence associated with the claims file since the 
April 1989 rating action includes a March 1987 statement 
prepared by a VA physician; the report of a July 1999 VA 
Social Survey; August 1999 VA psychiatric and dermatological 
examination reports; and statements and written argument 
prepared by or on behalf of the veteran.  

The veteran annexed the March 1987 statement to his informal 
application to reopen this claim.  That statement, in its 
entirety, provides, "[The veteran] had a severe left eye 
injury in 1969 [in] Vietnam, [and] the eye was removed in 
1974 because of pain.  [The veteran] has use of one eye 
only."  The veteran reported that the physician who offered 
the opinion was an ophthalmologist and that he based his 
impression on his treatment of the veteran as well as his 
review of his medical history and records.  The veteran 
argued that the statement constituted new and material 
evidence.  In addition, he maintained that the loss of his 
left eye was the result of a combat injury.  Further, he 
again requested that he be afforded a formal VA eye 
examination.

The July 1999 VA Social Survey report reflects that the 
veteran provided a history of having lost his left eye due to 
his Vietnam service.  In addition, the veteran complained 
that the condition was not properly cared for by VA.  
Similarly, the August 1999 VA psychiatric examination report 
reflects that he reiterated a history of having sustained 
shrapnel injuries to his face, including to his left eye, in 
Vietnam.  The veteran added that, as a result, his left eye 
was removed in 1974.  The examiner who conducted the VA 
psychiatric examination indicated on Axis III "loss of eye 
due to war injury."  Finally, during the skin examination, 
the veteran reiterated his history of having sustained a 
shrapnel injury to his face.  The veteran made no complaints 
of eye trouble and no pertinent clinical findings were 
reported.

Finally, in statements and written argument, the veteran 
highlighted the March 1987 statement in which the VA examiner 
attributed his left eye disability to a combat injury 
sustained while he was stationed in Vietnam.  In this regard, 
the veteran contended that the provisions of 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) were applicable to this 
case.

Of particular significance is the March 1987 VA physician's 
statement in which he links the veteran's current left eye 
disability to an injury sustained during the veteran's combat 
service in Vietnam.  In this regard, the Board acknowledges 
that the statement predates the April 1989 rating decision 
and that records generated by VA facilities that may have an 
impact on the adjudication of a claim are generally 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The constructive notice doctrine, 
however, does not apply to VA adjudications dated prior to 
the issuance by the United States Court of Veterans Appeals 
(now known as the United States Court of Appeals for Veterans 
Claims) (Court) of its decision in Bell, i.e. before July 21, 
1992.  See Lynch v. Gober, 11 Vet. App. 22, 29 (1997), 
vacated and remanded on other grounds sub nom. Lynch v. West, 
178 F.3d 1312 (Fed. Cir. 1998) (table), reinstated by Lynch 
v. West, 12 Vet. App. 391 (1999); Damrel v. Brown, 6 Vet. 
App. at 246.  Thus, this report is considered new for 
purposes of reopening the claim.  See Smith v. West, 12 Vet. 
App. 312, 315 (1999).

In addition, in the October 1975 VA hospitalization report, 
the physician noted that the surgery revealed that the 
veteran had scarring that was indicative of a previous left 
eye injury and diagnosed the veteran as having mature 
cataract of the left eye with mild iritis, probably secondary 
to trauma; probable retinal detachment of the left eye; and 
status post facial injury on the left side in Vietnam War in 
1969.  Moreover, the surgeon's comment is especially 
instructive in light of the veteran's March 1996 hearing 
testimony, in which he reported that the only trauma to his 
left eye was sustained in Vietnam.  Also of particular note 
is the Axis III diagnosis offered by the VA examiner who 
conducted the August 1999 VA psychiatric examination in which 
he likewise provided a nexus between the veteran's left eye 
disability and his period of service in Vietnam.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  In 
addition, the Board observes that in his statements and 
testimony, as well as during VA examinations, the veteran has 
consistently reported a history of chronic left eye problems 
related injuries sustained during combat.

The above evidence bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Having determined that new and material evidence has 
been added to the record, the veteran's claim for service 
connection for left eye disability is reopened.


ORDER

As new and material evidence has been presented, the 
veteran's claim of service connection for left eye disability 
is reopened; the appeal is granted to this extent only.


REMAND

For the reasons set forth below, the veteran's reopened claim 
of service connection for left eye disability, as well as his 
claim challenging the initial 30 percent evaluation assigned 
for his PTSD, must be remanded for additional development and 
adjudication.

With respect to the veteran's reopened claim of entitlement 
to service connection for left eye disability, the Board 
notes that since the RO's issuance of the March 2000 
Statement of the Case (SOC), there has been a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist, and 
supercedes the Court's decision in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-
1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), which 
had held that VA cannot assist in the development of a claim 
that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  Holliday v. Principi, No. 
99-1788 (U.S. Vet. App. Feb. 22, 2001); VAOPGCPREC 11-2000 
(2000); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

Although the veteran specifically requested that he be 
afforded a VA examination in connection with this claim, 
during the course of this appeal, the veteran has not been 
afforded a VA eye examination.  In this regard, the Board 
notes that, under the law in effect at that time the RO 
considered this issue, it was precluded from offering the 
veteran such an examination.  In light of the recently 
enacted law, however, as well as the veteran's statements and 
the medical evidence of record, the Board concludes that this 
claim must be remanded to afford him an appropriate VA 
examination.  In the examination report, the examiner must 
offer an opinion, subsequent to his or her review of the 
record, as to whether it is at least as likely as not that 
the veteran has a left eye disability that is related to his 
military service, and specifically to an eye injury 
reportedly sustained during his period of combat service in 
Vietnam.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified 
at 38 U.S.C. § 5103A); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

Prior to scheduling such an examination, however, all 
outstanding treatment records must be associated with the 
claims folder.  In this regard, the Board notes that, as 
discussed above, in a January 1976 statement, the veteran 
reported that he underwent further left eye surgery at the 
Syracuse, New York, VA Medical Center in December 1975.  
Further, the May 1977 VA hospitalization report reflects that 
the veteran was scheduled to be seen at that same facility 
for follow-up in December 1977.  Moreover, for many years, 
the veteran has consistently reported receiving pertinent 
outpatient care at the Syracuse, New York VA Medical Center.  
To date, however, VA has not attempted to associate these 
relevant records with the claims folder.  Indeed, as noted 
above, it was not until June 1999, when the veteran filed at 
the RO the March 1987 statement prepared by the VA examiner 
in March 1987, that that evidence was considered by the VA.  
This is significant because as noted above, records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. at 466-67; Bell v. Derwinski, 
2 Vet. App. at 613.  Moreover, recently enacted legislation 
specifically provides that the duty to assist requires that 
these records be considered in the adjudication of the 
veteran's claims.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).

Further, the Board observes that, in adjudicating this claim, 
the RO has not, to date, considered the application of 
38 U.S.C.A. § 1154(b) (West 1991) or 38 C.F.R. § 3.304(d) 
(2000).  In light of the veteran's contentions, the March 
1987 opinion of the VA physician and his combat decorations, 
in reconsidering this issue, the RO must specifically 
consider that law and regulation.  See Dambach v. Gober, 223 
F.3d 1376, 1380 (Fed. Cir. 2000).

Also before the Board is the veteran's claim regarding the 
propriety of the initial evaluation assigned for his service-
connected PTSD.  As discussed above, the veteran was afforded 
a VA psychiatric examination in August 1999 in connection 
with his claim of service connection for PTSD.  At the outset 
of the examination report, the examiner indicated that he had 
not reviewed the veteran's pertinent medical records.  The 
Board notes that this is significant because, although the 
veteran indicated that he was not interested in receiving 
ongoing care at the Syracuse, New York VA Medical Center for 
this disability, in an August 1999 report, an examiner at the 
Syracuse, New York, Vet Center reported that the veteran was 
receiving treatment at that facility since October 1998.  
Moreover, in a June 1999 statement, the veteran reiterated 
that he was being seen at this center since October 1998.  
These VA treatment records must be considered in the 
adjudication of this appeal and are constructively of record.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); see also Dunn 
v. West, 11 Vet. App. at 466-67.

Moreover, these treatment records may be especially important 
in this case in light of the Court's decision in Fenderson.  
In that case, the Court held that where, as here, the veteran 
challenges the initial evaluation assigned immediately 
following the grant of service connection, VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim, a 
practice known as "staged rating."  Id. at 126.

Further, the Board notes that the examiner who conducted the 
August 1999 VA psychiatric examination estimated that the 
veteran's Global Assessment of Functioning (GAF) score was 
60.  As noted above, however, the examiner acknowledged at 
the outset not review his pertinent VA medical records.  
Thus, the Board finds that the examination is not competent 
for rating purposes.  See Fenderson v. West, 12 Vet. App. at 
127; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

In light of the foregoing, the Board concludes that, on 
remand, after all outstanding treatment records are 
associated with the claims file, the veteran should be 
afforded a contemporaneous and thorough VA psychiatric 
examination.  In the examination report, the examiner should 
comment on the findings contained in the VA treatment records 
as well as in the July and August 1999 reports of the VA 
Social Survey and psychiatric evaluation and provide an 
assessment of the symptomatology and severity of the 
disability.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107); see also Fenderson v. West, 12 Vet. App. at 127; Goss 
v. Brown, 9 Vet. App. 109, 114 (1996).

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should obtain and associate 
with the claims folder all pertinent 
outstanding post-service records of the 
veteran's treatment for left eye 
disability and PTSD from any other 
facility or source identified by the 
veteran.  This should specifically 
include any records of the veteran's 
inpatient and outpatient treatment at the 
Syracuse, New York, VA Medical Center, 
dated since 1975, as well as at the 
Syracuse, New York, Vet Center, dated 
since October 1998.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA eye examination to 
determine the nature, extent and etiology 
of any left eye disability found to be 
present.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
necessary tests should be conducted.  The 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not that any left eye disability found to 
be present is related to the veteran's 
period of military service, to 
specifically include as a residual of an 
in-service combat-incurred shrapnel 
injury.  In offering this assessment, the 
examiner should specifically comment on 
the March 1987 statement prepared by the 
Syracuse, New York VA examiner as well as 
the October 1975 VA hospitalization 
report.  The examiner should also discuss 
the findings contained in the VA 
hospitalization and outpatient treatment 
reports.  The examiner must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in 
legible reports.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a comprehensive VA psychiatric 
examination to determine the current 
extent and severity of his service-
connected psychiatric disability.  It is 
imperative that the examiner reviews the 
evidence in his claims folder, including 
a complete copy of this REMAND, and 
acknowledges such review in his or her 
report.  The examination report should 
reflect consideration of the veteran's 
documented, relevant medical history.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail.  If more 
than one psychiatric disability is 
diagnosed, the examiner should comment 
upon the relationship between each of the 
other diagnosed disabilities and the 
veteran's service-connected PTSD, to 
include whether it is possible to 
separate the symptomatology attributable 
to any of the other diagnosed psychiatric 
disabilities from the from the veteran's 
PTSD.  The examiner should also provide a 
multi-axial assessment, including 
assignment of a Global Assessment of 
Functioning (GAF) score and an 
explanation of what the score means.  In 
offering this assessment, the examiner 
should comment on the impressions 
contained in the Vet Center treatment 
records and the July 1999 report of the 
VA Social Survey and the August 1999 VA 
psychiatric examination reports.  All 
examination findings and the complete 
rationale for all opinions expressed and 
conclusions reached should be set forth 
in a legible report.

4.  The RO should ensure that the 
directives of this REMAND are fully 
complied with.  See Stegall v. West, 11 
Vet. App. 268 (1998).  If any action 
requested is not taken, or if they are 
deficient in any manner, appropriate 
corrective action should be undertaken.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to any pertinent formal or informal 
guidance that is provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  In 
addition, in readjudicating the veteran's 
reopened claim of service connection for 
left eye disability on a de novo basis, 
the RO must specifically consider 
38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d).  Further, in reconsidering 
the veteran's claim regarding the 
propriety of the initial 30 percent 
evaluation assigned for his PTSD, the RO 
should address whether staged rating is 
appropriate in light of Fenderson v. 
West, 12 Vet. App. 119, 126-27 (1999).  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

 



